DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	 Applicant’s election with traverse of Species A,  in the reply filed on 07/06/2021 is acknowledged. Upon reconsideration,  restriction requirement established on  05/04/2021 has been withdrawn. Accordingly , all claims 1-23 are examined in this office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3A.	Claims 1-23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3B.	 In claim 11, 21, the recitation, “a ruddervator mounted at an aft end of fuselage”   or “a ruddervator” respectively, renders it indefinite, since it is not clear,  is ruddervator  
Appropriate clarification is required.

3C.	In claims 1, 11 and 21, the recitation, “transition at least a portion of the flight control authority around the yaw axis/ first axis of the rotorcraft from the ruddervator to the propulsion assemblies ….after detecting a failure of the ruddervator/ first control device” renders the claim indefinite, since it is not clear what is the magnitude of the portion  of the flight control authority which is  being transitioned to the propulsion assemblies? Is the portion being a 20% or 30% or 50% or 10% or 90% of total flight control authority or else.  
Appropriate clarification is required.

3D.	It is not clear, what happen to the rest of the portion of the flight control authority around the yaw axis /first axis of the rotorcraft which is remained  (not transitioned)?  
Appropriate clarification is required.


3E.	In  claim 11, the recitation, “the ruddervator retaining flight control authority around the pitch axis of the rotorcraft after the transition” renders it indefinite, since is not clear,  because rudder only controls the yaw motion of the aircraft and elevator 
It is not clear , how ruddervator is controlling yaw motion which is being controlled by rudder (only ) in aircraft and also controlling pitch motion which is being controlled by elevator (only) of aircraft.
Appropriate clarification is required.   

3F.	Also , it is not clear, what happen to the rest of the portion of the flight control authority around the yaw axis  of the rotorcraft which is remained  (which are not transitioned to propulsion assemblies)?  How is that being controlled? 
Appropriate clarification is required.   
Claims 2-10, 12-20 and 22-23  are subsequently rejected based on their dependency to base claims 1, 11 and 21 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663